Name: Commission Implementing Regulation (EU) 2018/1534 of 12 October 2018 amending Implementing Regulation (EU) No 185/2013 concerning deductions from fishing quotas allocated to Spain for 2017 and 2018
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment;  international law;  Europe
 Date Published: nan

 15.10.2018 EN Official Journal of the European Union L 257/21 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1534 of 12 October 2018 amending Implementing Regulation (EU) No 185/2013 concerning deductions from fishing quotas allocated to Spain for 2017 and 2018 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(4) thereof, After consulting the Committee for Fisheries and Aquaculture, Whereas: (1) In 2013 the Commission adopted Implementing Regulation (EU) No 185/2013 (2). This Regulation established deductions from mackerel quota in ICES division 8c, subareas 9 and 10; Union waters of CECAF 34.1.1 and from anchovy quota in ICES subarea 8. (2) Spain did not fish 739 tonnes of mackerel quota and 843 tonnes of anchovy from the respective quotas in 2017, thus exercising lower fishing pressure on those stocks compared to the maximum allowed in accordance with the fishing opportunities for 2017. Spain has requested to use those unfished quantities for deductions for 2017 and to decrease the deductions for 2018 accordingly. (3) The quantities established in Implementing Regulation (EU) No 185/2013 for deductions for 2017 and for 2018 should be adapted and Implementing Regulation (EU) No 185/2013 should therefore be modified. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 185/2013 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 1). ANNEX Stock Initial quota 2009 Adapted quota 2009 Established catches 2009 Difference quota-catches (over-fishing) Deduction 2013 Deduction 2014 Deduction 2015 Deduction 2016 Deduction 2017 Deduction 2018 Deduction 2019 Deduction 2020 Deduction 2021 Deduction 2022 Deduction 2023 MAC8C 3411 29 529 25 525 90 954  65 429 100 100 100 5 544 6 283 4 805 5 544 5 544 5 544 5 544 269 ANE08 (1) 3 696 4 539 2 853 3 696 3 696 3 696 3 696 180 (1) For anchovy, the year should be understood as the fishing season starting in that year.